February 8, 1917. The opinion of the Court was delivered by
The appellant was indicted for selling liquor. He pleaded not guilty and set up an alibi. His Honor said to the jury:
"So go to your room; take along with you the sole issue in the case; give the defendant the benefit of every reasonable doubt." *Page 280 
The appellant contends that this prevented the jury from considering the alibi. This is the only question raised in this case. At another place in the charge, Judge Smith said:
"The sole question for your determination is whether or not the accused sold one-half pint of whiskey to one J.F. Hinton, as alleged in this bill of indictment."
That was an accurate statement. The alibi was merely a means of disproving the charge. He told the jury that if the defendant was not at the place where he is alleged to have sold the whiskey, he could not have committed the crime. Full effect was given to the alibi.
The exception is overruled, and the judgment is affirmed.